Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Attorney  Mr. Konrad Kulikowski on 04/27/2022. An e-mail with conformation was received from Applicant Attorney Konrad Kulikowski on 04/27/2022 (attachment enclosed).
The application has been amended as follows: 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1. (Currently Amended) A method comprising:
accessing a data set comprising a LIDAR acquired point cloud comprising a plurality of points each of which are attributed with at least a geospatial coordinate;
sub-sampling at least a portion of the plurality of points to derive a representative sample of the plurality of points; and
displaying the representative sample of the plurality of points;
wherein sub-sampling at least a portion of the plurality of points comprises dividing a volume represented by the point cloud into sub-volumes and assigning a value to each of the sub-volumes, and
wherein the assigned value of each sub-volume is indicative of a number of points inside the sub-volume.
6. (Currently Amended) The method of claim  1, wherein the sub-volumes are of  equal size.
Claim:  11-99 (cancelled)
.
Allowable Claims
The claims 1-4 and 6-10 are allowed.  Specifically, the independent Claim 1 is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claim 1. Though the prior arts search,
a) Javault et al. (US 11,237,563) disclose he autonomous vehicle can also include: geospatial position sensors 108 configured to detect the autonomous vehicle's location within a geospatial coordinate system; an inertial measurement unit configured to output values representing the autonomous vehicle's trajectory; outwardly facing color and/or depth sensors (e.g., color cameras, LIDAR sensors, and/or structured light cameras, etc.) configured to output images of the autonomous vehicle's environment.
b) Kineart et al. (US 11,194,938) disclosea geospatial coordinate system may be utilized to determine a relative location. Recognition of the marker may be accomplished for example, via one or more of image recognition, laser reflection, RFID activation and reading, sonic reading, LiDAR, or other recognition technology.
c) Huval et al. (US 11,009,884) disclose Block S120 of the method S100 recites, at the annotation portal, receiving insertion of a lane marker label, for a lane marker represented in the digital frame, over the digital frame. Generally, in Block S120, the annotation portal can record a position and orientation of a lane marker label, such as relative to geospatial coordinates, based on selection of one or more points or pixels representing real lane markers in the LIDAR frame.
d) Panzica et al. (US 10,551,850) disclose the system 106 determines a candidate lane based on a search for routable lanes whose geometry contains the vehicle pose. For example, the vehicle computing system 106 determines a candidate AV lane that includes a point (e.g., a geospatial coordinate) that matches the vehicle pose estimate (e.g., LIDAR pose estimate). For example, the vehicle computing system 106 determines the candidate lane based on a calculation of the delta (e.g., variation, increment, etc.) between the vehicle heading and an approximate heading of each lane at the closest point on the nominal path. In some non-limiting embodiments, the vehicle computing system 106 determines the candidate lane by excluding one or more lanes with a delta which exceeds a threshold (e.g., 90 degrees, etc.)..
 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “sub-sampling at least a portion of the plurality of points to derive a representative sample of the plurality of points; and displaying the representative sample of the plurality of points; wherein sub-sampling at least a portion of the plurality of points comprises dividing a volume represented by the point cloud into sub-volumes and assigning a value to each of the sub-volumes, and wherein the assigned value of each sub-volume is indicative of a number of points inside the sub-volume”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864